Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 21-40 are pending. Claims 21, 22, 25, 32, 33, 36 and 40 are amended.

Response to Arguments
	Applicant’s arguments regarding the 112 rejection of the claims have been considered but are not persuasive. Applicant fails to address the rejection of claims 24 and 35 and therefore the traversal is moot. Regarding claims 25 and 36, although the claims are worded differently, in that they recite the obtaining of a parameter value and using it to determine if the delegation conditions are met, the difference is obvious as the parameter value is an element of the transaction data such as price or item being purchased. It is assumed in the independent claim that this parsing of the transaction data and comparison to the delegation conditions is performed at least according to the as-filed specification at Para. 0134. Additionally, claims 24, 25, 35 and 36 recite “further cause” as if the claims were additional steps however, the claims appear to be an 
	Applicant’s arguments with regard to the double patenting rejection of the claims have been considered and are persuasive. The claim amendments overcome the double patenting rejection and the rejection is withdrawn.
	Applicant’s arguments regarding the 103 rejection of the claims have been considered but are not persuasive. The independent claim rejections have been modified to address applicant’s concerns and for clarity. Calman includes communication between at least 4 devices, 1st and 2nd mobile phones, point of transaction device and financial institution computer. The 1st mobile phone communicates the request to lend the financial instrument to the financial institution computer which then forwards the instrument and parameter data to the 2nd mobile phone for use at a merchant. The merchant may send transaction and payment instrument data to the financial institution to confirm authorization and consistency with delegation conditions. The reference limitations and devices are consistent with those of the present claims.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claims 24, 25, 35 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further Although worded differently he above claims are not patentably distinct from the independent claims from which they depend and from each other.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
	Claims 22, 23, 28-31, 33, 34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-27, 32, 33, 35-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman and further in view of Armes and Casey.

Calman discloses:

at least one processor (Fig’s 3-6 including financial institution computer system in fig. 5);
a communications interface coupled to the at least one processor (Network Interface 510, Fig. 5); and
a memory coupled to the at least one processor (Fig. 5, 550), the memory storing instructions that, when executed by the at least one processor, causes the at least one processor to perform the steps of:
	receiving a delegation request from a first device via the communications interface, the delegation request identifying a financial product eligible for inclusion in a mobile wallet established by an application program executed at a second device (Fig. 7, 705-725, Para. 0090, request from father’s mobile phone sent to financial institution);
	based on the delegation request, generating and transmitting, to the second device via the communications interface, a digital token identifying the financial product and a delegation condition associated with a use of the financial product by the
executed application program, wherein the executed application program causes the second device to load the digital token into the mobile wallet (Fig. 7, 1st mobile device generates credential and parameter data, transmits authenticated credential and parameters to 2nd mobile device. Para’s 0099-0103, regarding the receipt of the credential and parameters to the mobile wallet and using nfc capabilities of the second phone to use the credential, i.e. electronic transmission of the credential indicates receipt of a tokenized credential) 

financial instrument ([0117] POT system sends request to authenticate the transaction and credential to financial institution system); and 

Calman does not disclose:
	when the purchase transaction is inconsistent with the delegation condition, transmitting, via the communications interface, invalidation instructions to the second device, wherein the invalidation instructions, when processed by the executed
application program, cause the second device to invalidate the loaded digital token.
Calman discloses that the transaction may be denied if the transaction exceeds the parameters (Para. 0104).
However, Armes discloses deactivation of temporary transaction numbers if predefined conditions are not met (Para’s 0010 and 0036).
One of ordinary skill would have been motivated to modify Calman to deactivate the transmitted credential in order to eliminate the probability of fraudulent use of the credential for example if the mobile device is lost or stolen.

Calman does not disclose:
and present a visual indicator of the financial product within a digital interface;
However, Casey discloses a visual representation of a payment instrument in an electronic wallet in Fig. 5 element 158. See Col. 12, ll 56-58.


Claims 32 and 40 are similarly rejected.

Calman in view of Armes discloses:
24. The apparatus of claim 21, wherein the executed instructions further cause
the at least one processor to perform the steps of:
 	determining that the purchase transaction is inconsistent with the delegation condition based on the transaction data; and
	generating the invalidation instructions based on the determination that
the purchase transaction is inconsistent with the delegation condition.

25. The apparatus of claim 24, wherein the executed instructions further cause
the at least one processor to perform the steps of:
	obtaining, from the transaction data, a parameter value that characterizes
the purchase transaction;
	determining that the parameter value is inconsistent with the delegation
condition; and
	generating the invalidation instructions based on the determination that
the parameter value is inconsistent with the delegation condition.

The above claim limitations are not patentably distinct from the limitations presented in claim 21.

Claims 35 and 36 are similarly rejected.

Calman discloses:
26. The apparatus of claim 24, wherein:
	the transaction data comprises at least one of a transaction amount, a
merchant identifier, an identifier of a purchased item, or a transaction time (Para. 0046, Grocery store A, products, amount); and
	the delegation condition comprises a financial condition, the financial
condition specifying at least one of a maximum transaction value or a maximum number of purchase transactions within a predetermined temporal period (para. 0104).

Claim 37 is similarly rejected.

27. The apparatus of claim 21, wherein:
	the delegation condition specifies a temporal period (Para. 0046); and
	the executed instructions further cause the at least one processor to
perform the steps of:
		determining that a current time does not fall within the temporal period 	(Para. 0047, consistent with the time period of Para, 0046); and
		generating the invalidation instructions when the current time does not fall 	within the temporal period (Para. 0046, transaction will be rejected. After time 	period elapses implies invalidation).

Claim 38 is similarly rejected.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694